DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2021 has been entered.

Election/Restrictions
Claims 6-7 and 11-12 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group 2 and Sub-group 1B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2020.

Response to Arguments
Applicant's arguments filed 8/19/2021 have been fully considered but they are not persuasive.
	With regards to the obviousness rejection of claim 1, Applicant first summarizes some teachings from Kasai, and then argues that “Osadchyy does not disclose training data includes images information that represent an image formed on a print medium.  Nor does Osadchyy disclose that the machine-learned model is configured to predict one or more conditions under which a discharge occurs at the print head” (page 9 of remarks).  Applicant also contends that each of the other cited references fail to disclose such a feature.

A person of ordinary skill in the art, armed with the teachings of both Kasai and Osadchyy, then, would have found it obvious to utilize a machine-learned model that inputs the discharge failure factor information and printed image information to train and produce a machine-learned model that predicts one or more conditions under which a discharge failure occurs at the print head.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al. (US 2013/0141484 A1) in view of Osadchyy et al. (US 2018/0345703 A1) and Takano et al. (US 2012/0249638 A1).
Regarding claim 1:
	Kasai et al. disclose an information processing apparatus comprising:
	a storage (of controller 100) that stores a learned model (the determination model used in step S303: Fig. 42), the model being trained according to a training data set comprising discharge failure factor information (at least the “internal ejection inspection results”) and printed image information associated with the discharge failure factor information (at least the “external ejection inspection results”: paragraphs 217-218),
wherein the printed image information represents a plurality of images, each of which is formed on a print medium by ink discharged from a print head (from head unit 30: paragraphs 234-235 & Fig. 31) and the print head discharges the ink when a voltage is applied to a piezoelectric element (piezoelement unit 34: paragraph 70),
wherein the discharge failure information is related to a factor of a discharge failure in the print head that discharges the ink (paragraph 125) and includes waveform information about residual vibration generated when the voltage is applied to the piezoelectric element (paragraphs 174-176, 215 & Fig. 43), and
wherein the learned model is configured to predict one or more conditions (patterns 1-4) under which a discharge failure occurs at the print head (Fig. 16);
	an accepting section (control unit 104) that accepts the discharge failure factor information from a printing apparatus having the print head (Figs. 1/20); and

	Kasai et al. do not expressly disclose that the model is machine-learned, or that the discharge failure factor information includes at least one of temperature information, humidity information, atmospheric pressure information, and altitude information. 
	However, Osadchyy et al. teaches that a data set may be used to create a pattern-recognition model, a machine learning model, an/or AI so as to identify specific trends, in historical data that could lead to actionable information (paragraph 47).
	Further, Takano et al. disclose an information processing apparatus that correlates temperature information to waveform information related to residual vibrations generated when a voltage is applied to a piezoelectric element so as to correct the waveform information (paragraph 57).	
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to store a machine-learned model into Kasai et al.’s information processing apparatus, as suggested by Osadchyy et al., so as to produce the desired actionable predictions of discharge failure in the print head.  It would have been further obvious to modify Kasai et al.’s model to take into account temperature information in addition to the waveform information, such as suggested by Takano et al.
Regarding claim 2:
	Kasai et al.’s modified apparatus comprises all the limitations of claim 1, and Kasai et al. also disclose that the printed image information is information based on an image captured by an imaging section provided in the print apparatus (paragraph 323).
Regarding claim 8:
	Kasai et al.’s modified apparatus comprises all the limitations of claim 1, and Kasai et al. also disclose that the model was established such that a decision result for the discharge 
	Osadehyy et al. also disclose performing machine-learning according to a data set in which actionable information is based on the data set (paragraph 47).
	The claim feature that “machine-learning was performed …” is a recitation of the process by which the model was formed, making this a product-by-process limitation.  See MPEP 2113.  However, the claims fail to indicate how a model that is machine-learned in this manner is structurally differentiable over the prior art models.
Regarding claim 9:
	Kasai et al.’s modified apparatus comprises all the limitations of claim 1, and Kasai et al. also disclose that the processor performs recovery processing for the discharge failure or informing processing related to the discharge failure according to a prediction result for the discharge failure (Fig. 43).
Regarding claim 10:
	Kasai et al.’s modified apparatus comprises all the limitations of claim 1, and Kasai et al. also disclose that the information processing apparatus and the print head are comprised in a printing apparatus (printer 1: Fig. 32).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al. Osadehyy et al. and Takano et al., as modified by  as applied to claim 2 above, and further in view Nguyen et al. (US 5488397).
Regarding claim 3:
	Kasai et al.’s modified apparatus comprises all the limitations of claim 2, and Kasai et al. also disclose that the print head is mounted on a carriage (carriage unit 20: paragraph 261).

Nonetheless, Kasai et al. do not expressly disclose that the imaging section is disposed on the carriage.
	However, Nguyen et al. disclose a carriage (34) on which both a print head and an imaging section (print-image sensor unit 64) are mounted (Figs. 2-3) so as to enable image position adjustments (col. 2, lines 3-6).
	Therefore, at the time of invention, it would have been at least obvious to a person of ordinary skill in the art to modify the carriage of Kasai et al.’s modified apparatus to include both the print head and the imaging section, such as taught by Nguyen et al.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853